Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Final Office Action is responsive to the communication received 11/23/2020.

Claim Rejections - 35 USC § 103 - Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Secondary considerations (objective evidence of nonobviousness): a) commercial success; b) long felt need; c) evidence of unexpected results; d) skepticism of experts; and e) copying.

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 11, 15-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (1998) Journal of Infectious Chemotherapy volume 4 pages 121 to 127 cited in the 5/18/2018 IDS (hereinafter known as Kawai) in view of Liew (01/22/2004) US Patent Application Publication 2004/0014059 A1 (hereinafter known as "Liew"). 
	With regards to claims 11, 18 and 20, Kawai teaches:
	a) as in claims 11, 18 and 20, a method comprising: a. obtaining a blood sample from an individual having Systemic Inflammatory Response Syndrome, b. contacting the blood sample with at least two reagents specific to at least two products of expression of at least two target genes, and c. measuring an expression level of said at least two target genes in the blood sample; wherein the blood sample is a sample taken from an individual who has undergone an immunomodulatory treatment; (see entire document).
Kawai does not explicitly teach:
	a) as in claims 11, 15-17 and 21, the combination of target genes is S100A9 and CIITA; the reagents specific to the products of expression of the at least two target genes are selected from the at least two amplification primers specific to said at least two target genes.
With regards to claims 11, 15-17 and 21, Liew teaches:
a) as in claims 11, 15-17 and 21, the combination of target genes is S100A9 and CIITA; the reagents specific to the products of expression of the at least two target genes are selected from the at least two amplification primers specific to said at least two target genes (see [0007] to [0025] and the detailed description of the tables).
	One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success in arriving at the Applicant's invention as claimed with the above cited references before them.  One of ordinary skill in the art at the time the invention was made would have recognized functional equivalents in the substitution of the biomarkers of Kawai's for those of Liew's, especially in view of the similar nature of both teachings with respect to useful blood born biomarkers provided by Liew.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Discussion and Answer to Argument
Applicant argues Liew teaches 1,800 genes including S100A9 and CIITA and Liew does not teach Systemic Inflammatory Response Syndrome (SIRS) (Reply, starting on page 6).
The number of genes taught by Liew does not change the fact the Liew teaches that both S100A9 and CIITA are useful blood born biomarkers as discussed in the rejection above.
The fact that Liew does not teach Systemic Inflammatory Response Syndrome (SIRS) does not change the fact that Liew teaches that both S100A9 and CIITA are useful blood born biomarkers as discussed in the rejection above.

Double Patenting - Necessitated by Amendment
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 11, 15-18 and 20-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent Number 9982298.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 11 is drawn to a method comprising: a. obtaining a blood sample from an individual having Systemic Inflammatory Response Syndrome, b. contacting the blood sample with at least two reagents specific to at least two products of expression of at least two target genes independently selected from the group consisting of: HLA-DR, CD, S100A9, S100A8, ABIN-3, IRAK-M, LY64, CIITA, TNF, IL-10, GBP1, MMP7, CXCL1, CXCL10, COX2, FCN1, TNFAIP6, CXCL7, CXCL5, PID1, and RHOU, and c. measuring an expression level of said at least two target genes in the blood sample and claim 1 in U.S. Patent Number 9982298 is drawn to a process for determining in vitro the immune status of an individual having Systemic Inflammatory Response Syndrome comprising: a. obtaining a blood sample from the individual, b. contacting the blood sample with at least two reagents specific to at least two products of expression of at least two target genes independently selected from the group consisting of HLA-DR, CD, S100A9, S100A8, ABIN-3, IRAK-M, LY64, CIITA, IL-10, GBP1, MMP7, CXCL1, CXCL10, COX2, FCN1, TNFAIP6, CXCL7, CXCL5, PID1 and RHOU, c. measuring expression levels of said at least two target genes in the blood sample, and d. comparing each of the expression levels of said at least two target genes respectively with an expression level for each of the at least two target genes in healthy individuals, e. determining that the individual has a deregulated immune response by determining whether at least one component of an immune response of the individual is deregulated, wherein a difference in the expression level of each of said at least two target genes relative to the expression level for each of the at least two target genes in healthy individuals indicates that at least one component of the immune response of the individual is deregulated, and f. administering an immunostimulant or immunosuppressor to the individual with a deregulated immune response, wherein: the immunostimulant is selected from the group consisting of interleukins, growth factors, interferons, Toll agonists, blocking antibodies, transferrins, and apoptosis-blocking molecules, and the immunosuppressor is selected from the group consisting of glucocorticoids, cytostatic agents, molecules that act on immunophilins, and cytokines.
Therefore, the present claims are obvious in view of the claims of U.S. Patent Number 9982298.

Discussion and Answer to Argument
Applicant requested the double patenting rejection(s) be held in abeyance (Reply, starting on page 8).  Applicants have not provided any specific traversal over the above double patenting rejection(s). Thus, the above double patenting rejection(s) is/are maintained for the reasons of record. 

Conclusion
No claim is allowed.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639